TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-01-00704-CR




                                      Pablo Pena, Appellant

                                                 v.

                                   The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
            NO. 2010217, HONORABLE BOB PERKINS, JUDGE PRESIDING




               Appellant Pablo Pena pleaded guilty to aggravated sexual assault of a child. See Tex.

Pen. Code Ann. § 22.021 (West Supp. 2002).             The district court assessed punishment at

imprisonment for fifteen years.

               The State moves to dismiss the appeal. The clerk’s record contains a written waiver

of appeal signed by appellant, his attorney, and the trial judge. This document, which reflects a

knowing and voluntary waiver of the right to appeal, was signed on the day sentence was imposed

in open court. A defendant who knowingly and intelligently waives his right to appeal may not

thereafter appeal without the consent of the trial court. Ex parte Dickey, 543 S.W.2d 99 (Tex. Crim.

App. 1976); see also Hurd v. State, 548 S.W.2d 388 (Tex. Crim. App. 1977); Reed v. State, 516
S.W.2d 680 (Tex. Crim. App. 1974). There is nothing in the record to indicate that appellant sought

or obtained the permission of the trial court to pursue this appeal.
              The State’s motion is granted. The appeal is dismissed.




                                              Mack Kidd, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: March 28, 2002

Do Not Publish




                                                2